TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00511-CR



                               Derek Nathaniel Brooks, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
           NO. 69,853, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION

PER CURIAM

                Appointed trial counsel for appellant Derek Nathaniel Brooks has filed with this

Court a motion to withdraw as counsel. In the motion, counsel represents that Brooks is indigent

and unable to afford counsel and requests that this Court appoint an attorney to represent

Brooks on appeal.

                Brooks, if indigent, is entitled to the appointment of counsel on appeal.1 However,

only the trial court has the authority to grant counsel’s motion to withdraw and appoint new counsel

under such circumstances.2 Accordingly, we dismiss counsel’s motion to withdraw, abate the appeal,

and remand the cause to the district court to hold a hearing in accordance with rule 38.8 of the



       1
        See Douglas v. California, 372 U.S. 353, 355-58 (1963); Cooks v. State, 240 S.W.3d 906,
910 (Tex. Crim. App. 2007).
       2
           See Tex. Code Crim. Proc. arts. 1.051, 26.04.
rules of appellate procedure.3 Upon remand, counsel is instructed to re-file his motion to withdraw

with the district court. If Brooks is indigent, the district court shall make appropriate orders to

ensure that he is adequately represented on appeal.4 Following the hearing, the district court shall

order the appropriate supplemental clerk’s and reporter’s records to be prepared and forwarded to

this Court no later than October 24, 2016.

                It is ordered on September 22, 2016.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: September 22, 2016

Do Not Publish




       3
           See Tex. R. App. P. 38.8(b)(2), (3).
       4
           See id.

                                                  2